Order entered June 3, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00031-CR
                             No. 05-22-00032-CR
                             No. 05-22-00033-CR
                             No. 05-22-00034-CR
                             No. 05-22-00035-CR
                             No. 05-22-00036-CR

                    DAVID RAY JAKUBIEC, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 6
                          Dallas County, Texas
Trial Court Cause Nos. F21-75233-X, F21-75234-X, F21-40264-X, F21-40265-
                     X, F21-48147-X & F21-75235-X

                                  ORDER

     Before the Court is appellant’s June 1, 2022 pro se motion to access the

appellate record. We GRANT the motion and ORDER appellate counsel

Lawrence B. Mitchell to provide appellant with paper copies of the clerk’s and

reporter’s records in the above cases. We further ORDER appellate counsel to
provide this Court, within FIFTEEN DAYS of the date of this order, with written

verification that the records have been sent to appellant.

      Appellant’s pro se response is due by August 5, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable Jeanine

Howard, Presiding Judge, Criminal District Court No. 6; Lawrence B. Mitchell;

and the Dallas County District Attorney’s Office.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to

David Ray Jakubiec, TDCJ# 02376831, Cole Unit, 3801 Silo Road, Bonham, TX,

TX 75418.

                                              /s/    BILL PEDERSEN, III
                                                     JUSTICE